Citation Nr: 9926998	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-02 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the 20 percent disability evaluation assigned to the 
appellant's right knee disability was properly reduced to 10 
percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The appellant reportedly had active service from May 1992 
through September 1992.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO), which reduced the 
evaluation assigned to the appellant's right knee disability 
from 20 to 10 percent. 

In his October 1997 notice of disagreement, the veteran 
reported that he felt his service-connected right knee 
disability had "gotten worse rather than improving."  The 
only issue before the Board for appellate review involves a 
review of the reduction in the veteran's disability rating.  
A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Peyton v. Derwinski, 1 Vet.App. 292 
(1991); Dofflemyer v. Derwinski, 2 Vet.App. 277, 280 (1992).  
The veteran's claim of entitlement to an increased rating for 
right knee disability is hereby referred to the RO for 
development and adjudication.  


FINDINGS OF FACT

1.  By rating decision in August 1995, service connection was 
established for anterior cruciate ligament disruption, right 
knee, and a 20 percent rating was assigned, effective from 
March 8, 1995.

2.  By rating decision in October 1997 the disability rating 
for the veteran's service-connected anterior cruciate 
ligament disruption, right knee, was reduced to 10 percent, 
effective January 1, 1998.

3.  The preponderance of the evidence did not support the 
reduction in the veteran's disability rating from 20 percent 
to 10 percent.


CONCLUSION OF LAW

The reduction in the evaluation assigned to the appellant's 
right knee disability from 20 to 10 percent was not 
warranted.  38 C.F.R. §§ 3.105, 3.344 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When reducing an appellant's disability evaluation, the RO 
must comply with the procedural requirements set forth in 38 
C.F.R. § 3.105 (1998).  Section 3.105(e) specifically 
provides that where reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance is to be prepared 
setting forth all material facts and reasons.  38 C.F.R. § 
3.105(e).  The RO must then advise the appellant of the 
proposed rating reduction and give the appellant 60 days to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  If additional 
evidence is not received within the 60 day period, the RO is 
to take final rating action and the award is to be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In the present case, by rating decision dated August 1997, 
the RO proposed a reduction of 20 to 10 percent and the 
appellant was advised of the same.  The appellant did not 
submit any additional evidence and the RO took final rating 
action in October 1997.  At that time, the RO reduced the 
appellant's disability evaluation to 10 percent effective 
January 1998.  Therefore, the record establishes that the RO 
complied with all procedural requirements set forth in 
38 C.F.R. § 3.105(e). 

Provisions (a) and (b) of 38 C.F.R. § 3.105 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the RO 
reduced an evaluation that was in effect from March 1995 
through January 1998, or less than five years, therefore 
section (c) is applicable.  Pursuant to 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must appear by a preponderance of the 
evidence that the rating reduction is warranted.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

By rating decision dated August 1995, the RO granted the 
appellant service connection and assigned a 20 percent 
disability evaluation for his right knee disability, 
effective March 1995.  The RO assigned the evaluation based 
on service medical records for the period April 1994 through 
December 1994 including Physical Evaluation Board findings 
and a May 1995 VA examination report.  Collectively these 
records show that the appellant injured his right knee during 
weapons qualification in April 1994.  X-rays taken after the 
injury were unremarkable.  The appellant continued to seek 
treatment for pain and shifting in the knee through August 
1994.  A May 1995 VA examination report reflects that the 
appellant continued to experience buckling and giving way of 
his right knee.  It was noted that the appellant had a 
positive Lachman's and positive pivot with negative varus or 
valgus laxity.  There was no effusion or crepitus.  The 
appellant was able to extend to 0 degrees and flex to 125 
degrees.  X-rays taken during the examination were normal.  
The appellant was diagnosed with an anterior cruciate 
ligament (ACL) disruption.  

In October 1997, the RO reduced the evaluation assigned to 
the appellant's right knee disability to 10 percent, 
effective January 1, 1998.  The RO based the reduction on a 
VA examination performed in July 1997.  During that 
examination, the appellant reported that he continued to 
experience buckling and twitching in the right knee.  It was 
noted that the appellant had slight muscle atrophy in the 
quadriceps on the right.  There was no effusion and the 
appellant had a range of motion from 0 to 125 degrees on both 
the left and the right.  Lachman's and McMurray's were 
negative and the appellant had a weakly positive pivot shift.  
His medial and lateral collateral ligaments were intact in 
full extension and 30 degrees to flexion.  X-rays were normal 
and the appellant was diagnosed with a probable partial ACL 
tear, or complete ACL tear that has healed with some 
functional laxity.  It was noted that the laxity might be 
enough to cause instability symptoms.  

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13.  The 
examinations at issue appear comparably thorough, the same 
functions of the appellant's right knee having been tested 
and similar terminology having been used in describing the 
impairment caused by the right knee disability.  However, the 
changes noted were such, that a reduction was not warranted.  
The examinations reflect that the appellant's range of motion 
was unchanged.  Also, while the appellant Lachman's test was 
no longer positive during the July 1997 examination, he did 
demonstrate increased laxity.  Moreover, the VA examiner who 
conducted the July 1997 examination indicated that the laxity 
might be causing instability.  Overall, a comparison of the 
findings of these two examinations does not establish that 
the appellant's right knee disability improved to such an 
extent that a reduction in the evaluation assigned to that 
disability from 20 to 10 percent was warranted by a 
preponderance of the evidence.  It appears to the Board that 
although the particular language used by the VA examiners 
differed to some degree, both examinations essentially 
painted a picture of instability which did not change from 
the time of the initial evaluation.  Accordingly, restoration 
of the 20 percent evaluation is granted.



ORDER

As the reduction in the evaluation assigned to the 
appellant's right knee disability from 20 to 10 percent was 
not warranted, restoration of the 20 percent evaluation is 
warranted.  The appeal is granted to that extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

